Exhibit 10.9

AMENDMENT TO EMPLOYMENT AGREEMENT

This document is to amend the Employment Agreement (the “Agreement”), entered
into as of October 31, 2005, by and between DaVita Inc. (“Employer”) and Dennis
Kogod (“Employee”). Specifically, effective December 12, 2008, the parties agree
to amend the Agreement as follows:

 

  1. Section 3.3 is hereby deleted in its entirety and replaced with the
following:

“Other Termination. Employer may terminate the employment of Employee for any
reason or for no reason at any time upon at least thirty (30) days’ advance
written notice. If Employer terminates the employment of Employee for reasons
other than for death, Material Cause, or Disability or if Employee resigns
within sixty (60) days following a Good Cause Event unrelated to a Change of
Control (as those terms are defined below), Employee shall (i) be entitled to
receive the base salary and benefits as set forth in Section 2.1 and
Section 2.2, respectively, through the effective date of such termination or
resignation, (ii) be entitled to continue to receive his salary for the one-year
period following the termination of his employment (the “Severance Period”),
paid in accordance with Employer’s usual payroll practices, (iii) be entitled to
receive a lump-sum payment payable within 90 days after the effective date of
Employee’s termination of employment equivalent to the Bonus that he had been
paid in the year before the termination of his employment, and (iv) not be
entitled to receive any other compensation, benefits, or payments of any kind,
except as otherwise required by law or by the terms of any benefit or retirement
plan or other arrangement that would, by its terms, apply. If Employee resigns
within sixty (60) days following a Good Cause Event after a Change of Control
(as those terms are defined below), Employee shall receive the severance
benefits set forth above except that the Severance Period, i.e., the time in
which Employee is entitled to continue to receive his salary, shall increase
from one year to two years.

“During the Severance Period, Employee agrees (1) to make himself available to
answer questions and to cooperate in the transition of his duties, (2) to
respond to any inquiries from the compliance department, including making
himself available for interviews, and (3) to cooperate with Employer in the
prosecution and/or defense of any claim, including making himself available for
any interviews, appearing at depositions, and producing requested documents.
Employer shall reimburse Employee for any out-of-pocket expenses he may incur,
including travel costs, provided that Employee used Employer’s travel department
to arrange and purchase all travel-related expense.

“Employee must execute a standard Severance and General Release Agreement within
twenty-eight (28) days of the termination of Employee’s employment before being
eligible to receive the severance benefits set forth above. The Severance and
General Release Agreement shall indicate that Employee is not releasing his
right, if any, to indemnification pursuant to any agreement, article or by-law
provision of Employer or his right, if any, to coverage under any applicable
directors and officers insurance or other insurance, as Employer has in place
from time to time.



--------------------------------------------------------------------------------

“All severance arrangements shall comply with the American Jobs Creation Act of
2004, all related regulations, and all other laws and regulations governing the
payment of severance.

“For purposes of this provision, an Employee’s employment has been terminated
when Employee is no longer providing services for Employer after a specific date
or the level of bona fide services that Employee would perform (as an employee
or independent contractor) after a specific date would permanently decrease to
no more than 20% of the average level of bona fide services performed over the
immediately preceding thirty-six month period (or the full period of service if
Employee was employed for less than thirty-six months).”

 

  2. Sections 3.6(c) is hereby deleted in its entirety and replaced with the
following:

“‘Good Cause’ shall mean the occurrence of the following events without
Employer’s express written consent: (i) Employer materially diminishes the scope
of Employee’s duties and responsibilities; or (ii) Employer materially reduces
Employee’s base compensation. Notwithstanding the above, the occurrence of any
such condition shall not constitute Good Cause unless the Employee provides
notice to Employer of the existence of such condition not later than 90 days
after the initial existence of such condition, and Employer shall have failed to
remedy such condition within 30 days after receipt of such notice.”

 

  3. Section 3.9 is hereby added, which provides the following:

“Key Employee. Notwithstanding any provision herein to the contrary, in the
event that any payment to be made to Employee hereunder (whether pursuant to
this Section 3 or any other Section) as a result of Employee’s termination of
employment is determined to constitute “deferred compensation” subject to
Section 409A of the Internal Revenue Code, and Employee is a “Key Employee”
under the DaVita Inc. Key Employee Policy for 409A Arrangements at the time of
Employee’s termination of employment, all such deferred compensation payments
payable during the first six (6) months following Employee’s termination of
employment shall be delayed and paid in a lump sum during the seventh calendar
month following the calendar month during which Employee’s termination of
employment occurs.”

 

  4. Section 4.3 is hereby deleted in its entirety and replaced with the
following:

“4.3 Solicitation of Employees. Employee promises and agrees that, during the
term of this Agreement and for a period of one (1) year after the termination of
his employment, he will not directly or indirectly, solicit any of Employer’s
employees to work for any business, individual, partnership, firm, corporation,
or other entity. Employee also agrees that during his employment and for a
period of one (1) year after

 

2



--------------------------------------------------------------------------------

the termination of his employment, directly or indirectly, that he will not hire
any of Employer’s employees to work (as an employee or an independent
contractor) for any business, individual, partnership, firm, corporation, or
other entity. In addition, Employee agrees that during his employment and for a
period of one (1) year after the termination of his employment, directly or
indirectly, that he will not take any action that may reasonably result in any
of Employer’s employees going to work (as an employee or an independent
contractor) for any business, individual, partnership, firm, corporation, or
other entity.”

In all other respects, and with the exception of the previous amendment, the
Agreement remains unchanged and in full force and effect.

 

DAVITA INC     EMPLOYEE By  

/s/ Laura Mildenberger

    By  

/s/ Dennis Kogod

  Laura Mildenberger       Dennis Kogod   Chief People Officer       Approved as
to Form      

 

/s/ Steven M. Cooper

      Steven M. Cooper       Assistant General Counsel – Labor      

 

3